Russell, J.
The right of a principal to a discovery of books and vouchers of his agent, seems to rest on different and stronger grounds than the right of a party to the inspection of the books of an adversary (Story Eq. Jur. § 462; Perry on Trusts, § 882; Freeman v. Fairler, 3 Meriv. 28; Lewin on Trusts, 51; 1 Jacob Ch. 108; Livingston v. Curtis, 12 Hun, 121).
He is only seeking the aid of the court to secure and enforce an ordinary right. The right exists without an order of the court. The plaintiff’s motion is granted, with $10 costs to abide the event.